                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                     §
                                             §
V.                                           §      CAUSE NO. 5:20-CR-479-3
                                             §
ALEX GARCIA                                  §


        ORDER ON MOTION FOR REAL PROPERTY IN LIEU OF CASH BOND

        On this the 16 day of November, 2020, the court considered the Motion for Real Property in Lieu

of Cash Bond, and orders the clerk of the court to accept the deed of trust to 6746 Paradise Oak Drive,

San Antonio, Texas 78227 in place of a cash bond and in satisfaction of the defendant’s appearance

bond.


SIGNED this the _______ day of _______________, 2020.



                                                    ___________________________________
                                                    UNITED STATES DISTRICT JUDGE
